Per Curiam. On May 1, 1992, a hearing was held on the motion of the appellant, Westark Christian Action Council (Westark), that a special prosecutor be appointed to investigate a charge that Dr. Joycelyn Elders, a state employee, had been guilty of improper political practices in violation of Ark. Code Ann. § 7-l-103(2)(B) (Supp. 1991). The motion was denied on May 26, 1992. A notice of appeal was filed, and the record was filed with this Court September 11, 1992. On January 4, 1993, Westark filed its motion asking for expedited hearing of its appeal because, if Dr. Elders is to be charged, the charge must be filed before January 18,1993, or the statute of limitations will have run. The motion brought the case for the first time to the attention of this Court.  In view of the fact that this Court could not possibly set a briefing schedule, do the necessary research, conduct the necessary conferences, and reach a decision between now and January 18, 1993, the motion is denied.